Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The prior art fail to disclose a strap link system that forms an item made up of at least two sets of elements assembled to each other, each set comprising a first, a second and a third element with the first element and the second element disposed on either side of the third element, the first and the second elements each including a first and a second blind recess and the third element comprising a first and a second through hole, the first through hole of the third element being placed opposite the first blind recess of the first and second elements of each set, the second through hole of the third element of one set being placed opposite the second blind recess of the first and second elements of another set, each set includes a permanent securing device including: a first pin mounted in the first through hole of the third element and in the first blind recess of the first and second elements, the first pin including, at one end mounted in the first blind recess of the first element, first locking means, a first socket disposed in the first blind recess of the second element, an external wall of the first socket comprising second locking means in said first blind recess of the second element and an internal wall being welded to the other end of the first pin or said other end being press-fitted into said first socket, wherein the item comprises another permanent securing device connecting said at least two sets, said another permanent securing device comprising: a second pin mounted in the second through hole of the third element of the one set and in the second blind recess of the first and second elements of said another set, the second pin including, at one end mounted in the second blind recess of the first element of said another set, third locking means, 2Application No. 16/654,212 Reply to Office Action of May 12, 2022 a second socket disposed in the second blind recess of the second element of said another set, an external wall of the second socket of said another set comprising fourth locking means in said second blind recess of the second element of said another set and an internal wall  of the second socket of said another set being welded to the other end of the second pin or said other end being press- fitted into said second socket of the second element of said another set.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119. The examiner can normally be reached Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677



/JACK W LAVINDER/Primary Examiner, Art Unit 3677